Filed 11/9/16 by Clerk of Supreme Court

IN THE SUPREME COURT

STATE OF NORTH DAKOTA







2016 ND 198









In the Matter of the Adoption of A.J.S. and N.J.S., minor children



S.B.S., 		Petitioner and Appellee



v.



B.L.S., Julie Hoffman, Administrator

of the North Dakota Department of

Human Services, 		Respondents



           and



J.K.,                                                                                    Respondent and Appellant







No. 20160290







Appeal from the District Court of Grand Forks County, Northeast Central Judicial District, the Honorable John A. Thelen, Judge.



AFFIRMED.



Per Curiam.



Sarah S. Barron, 311 S. Fourth St., Ste. 116, Grand Forks, ND 58201-4792, for petitioner and appellee.



Rhiannon L. Gorham, Grand Forks Public Defender Office, 405 Bruce Ave., Ste. 101, Grand Forks, ND 58201, for respondent and appellant.

In the Matter of A.J.S. and N.J.S.

No. 20160290



Per Curiam.

[¶1]	
The father, J.K., appealed from a district court’s order terminating his parental rights and granting a petition for a step-parent adoption. On appeal, J.K. argues the district court erred in finding there was clear and convincing evidence that he abandoned his children. We conclude the district court’s order is based on findings of fact that are not clearly erroneous and summarily affirm under N.D.R.App.P. 35.1(a)(2). 

[¶2]	Gerald W. VandeWalle, C.J.

Dale V. Sandstrom

Daniel J. Crothers

Lisa Fair McEvers

Carol Ronning Kapsner